MR. JUSTICES DALY and HASWELL,
(dissenting) :
We respectfully dissent to the view of the majority. The text of the majority opinion concludes with the statement: “This decision is consistent with the rationale of Cause No. 12390, Burlington Northern Inc. v. Richland County, 162 Mont. 364, 512 P.2d 707 decided this same date.” We agree with the rationale applied in the Richland County case and that the rationale applied in the present case is consistent with that of the Richland County case, however, the facts of the present case are in no way consistent with those of the Rich-land County case.
In the Richland County case an “indebtedness or liability” of $200,000 from the State Aeronautics Board was undertaken by the Sidney-Richland County Airport Commission for the “single purpose” of airport runway construction. Repayment of principal and interest was to be made by the county from the proceeds of a one and one-half mill levy to be reapplied until repayment was complete.
In the present case the Flathead County Board of Commissioners approved expenditure of about $70,000 for remodeling work on the airport administration building. Funds remaining from previous years’ budgets in the amount of about $42,000 and a one-half mill levy effected to provide about $29,000 made up the total expenditure. The county is permitted under section 1-804, R.C.M.1947, to impose a “permissive” two mill levy “for the purpose of establishing, constructing, equipping, maintaining and operating airports * * (Emphasis supplied). The record indicates that had the maximum permissive two mill airport levy been effected, over $80,000 would have been raised thereby. The permissive one-half mill airport levy which was effected, together with remaining funds, provided the total amount of authorized ex*378penditure. Consequently, there was never any “indebtedness or liability” incurred by Flathead County within the meaning of Art. XIII, Sec. 5, of the Montana Constitution.
The application of the constitutional provision contained in Art. XIII, See. 5, by the majority in the present case, in our view, is incorrect, as pointed out in State ex rel. Diederichs v. Board of Trustees, 91 Mont. 300, 605 7 P.2d 543, while quoting with approval language from State ex rel. Rankin v. Board of Examiners, 59 Mont. 557, 197 P. 988, 992:
“ 'In construing our constitutional provision applicable, we have under consideration the meaning of the words “debt or liability,” and in our view the prohibition intended by these words is the creation of a debt or obligation of the state in excess of cash on hand and revenue provided for’ * * *. * * * No provision of law has been made for submitting to the electors the question of the expenditure of cash on hand, raised for a definite purpose, in excess of $10,000; and by the lawmakers this constitutional restriction has been interpreted as a restriction upon the borrowing of money, as by statute a method is provided for the manner of submitting to the people the question of borrowing money in excess of $10,000.” (Emphasis supplied).
We would affirm the summary judgment entered by the district court.